Citation Nr: 1605172	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  11-09 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI), to include residuals.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1998 to August 1998 and May 2001 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The Veteran requested a hearing before a member of the Board.  The hearing was scheduled in June 2014 and he was notified.  He failed to appear for it, and has not provided an explanation for his absence or requested to reschedule the hearing.  Therefore, the Board will proceed to a decision on his appeal as if his request for a hearing was withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In July 2014, the Board denied the Veteran's claim.  He appealed his case to the    U. S. Court of Appeals for Veterans Claims (Court), and in an August 2015 Memorandum Decision, the Court set aside the Board's July 2014 decision and remanded it for readjudication or further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that an additional medical opinion is needed in this case to determine whether the Veteran had residuals of a TBI during the appeal period and to resolve conflicting evidence as to which of the Veteran's symptoms are due to PTSD and which are due to possible residuals of a TBI.  

Accordingly, the case is REMANDED for the following action:

1. Schedule Veteran for an examination with an appropriate clinician for a TBI.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. A January 2009 VA TBI Second Level Evaluation. 

ii. A March 2009 VA neuropsychological consult report. 

iii. May 2009 lay statements from the Veteran, his brother, his father, and his mother.  

iv. The report of the Veteran's September 2009 TBI examination.  

v. The report of the Veteran's September 2009 posttraumatic stress disorder (PTSD) examination.  

vi. A September 2010 statement from the Veteran describing what symptoms he thinks are due to a TBI.  

c. The examiner must determine whether the Veteran has current residuals of a TBI or had them during the appeal period, which began in February 2009.  If the examiner so finds, he or she must provide a comprehensive description of them.  If the examiner considers a symptom that is associated with TBI residuals to be instead a manifestation of the Veteran's service-connected PTSD, a thorough explanation must be provided for such a finding.  

d. The examiner must then determine whether it is at least as likely as not (50 percent or greater probability) that the TBI residuals, if any, began during active service, or are related to an incident of service, including his in-service TBI.

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




